Citation Nr: 1825596	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-30 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to include on a secondary basis.

2.  Entitlement to service connection for sleep apnea, to include on a secondary basis.

3.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disorder (GERD). 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1969 to January 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions dated in May 2013 and November 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In the May 2013 rating decision, the RO granted service connection for GERD, evaluated 10 percent disabling, effective from February 19, 2008.  The Veteran filed a notice of disagreement (NOD) in May 2013, contesting the 10 percent rating assigned for this disability.  In June 2014, the RO issued a statement of the case (SOC).  In August 2014, the Veteran filed a substantive appeal (via a Form 9, Appeal to Board of Veterans' Appeals).

In the November 2013 rating decision, the RO denied service connection for hypertension and sleep apnea.  In December 2013, the Veteran filed a notice of disagreement (NOD).  In June 2014, the RO issued a statement of the case (SOC).  In August 2014, the Veteran filed a substantive appeal (via a Form 9, Appeal to Board of Veterans' Appeals).

In April 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

The issues on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Hypertension and Sleep Apnea

Concerning the hypertension claim, the Veteran contends he is entitled to service connection for hypertension on the basis that the condition developed as a result of his diabetes and PTSD.

Specifically, at the April 2017 Board hearing, the Veteran testified that the effects of the medications he has been prescribed to treat PTSD and diabetes, as well as other service-connected disabilities, have caused him to gain weight.  The Veteran maintains, in essence, that the weight gain, along with the symptoms of PTSD, causes him to go into a state of stress, which, in turn, elevates his blood pressure readings.

The Veteran was afforded a VA examination in August 2013.  Upon examination in August 2013, the Veteran was diagnosed with hypertension with an onset date of January 2007.  The examiner noted that the Veteran's treatment plan includes medication (Lisinopril and Hydrochlorothiazide).  Although the examiner opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by service, the examiner also opined that the Veteran has essential hypertension that is most likely secondary to a long-term history of morbid obesity.

Concerning the sleep apnea claim, the Veteran contends he is entitled to service connection for sleep apnea on the basis that the condition developed as a result of his diabetes, PTSD, and/or GERD.

At the April 2017 Board hearing, the Veteran testified that his symptoms of PTSD, to include anxiety, depression, and sleep deprivation, have been causative factors in the development of his sleep apnea.

Also, the Veteran submitted a statement from his doctor, who has treated him for twenty years for stomach and esophageal complaints, which listed the medications he had prescribed, to include Zantac, Tagamet, Prozac, and Protonix.  In this regard, the Veteran contends that such medications used to treat GERD cause eroding of the esophageal area and could be determining factors in his diagnosis of sleep apnea.

Upon VA examination in August 2013, the Veteran was diagnosed with obstructive sleep apnea with an onset date of 2010.  The examiner noted a sleep study was conducted in March 2010, and that the results revealed moderate obstructive sleep apnea with apnea and hypopnea.  Because no opinion was rendered in the August 2013 examination report, the examiner provided an addendum opinion in September 2013, in which the examiner opined that it was less likely than not that the Veteran's obstructive sleep apnea was secondary to diabetes.  By way of rationale, the examiner explained that obstructive sleep apnea is a mechanical obstruction to airflow during sleep periods and is the result of oral pharyngeal pathology or more commonly body habitus.  The examiner commented that, in this case, the Veteran's BMI is 44.

The Board observes that the August 2013 VA examiner concluded that there is a relationship between the Veteran's obesity and his hypertension; and, in September 2013, the VA examiner made reference to the Veteran's body mass index in explaining body habitus as a cause of the Veteran's obstructive sleep apnea.  Since the time of the August 2013 VA examination, and addendum opinion in September 2013, the General Counsel of VA issued an opinion that relates to the Veteran's claim.  VAOPGCPREC 1-2017 (Jan. 6, 2017).  While the General Counsel's opinion held that obesity per se is not a disease (or injury) for service connection purposes, it held nonetheless that obesity may be an "intermediate step" between a service-connected disability and current disability that may be service connected on a secondary basis.  VAOPGCPREC 1-2017, pp. 9-10.

In view of the foregoing, it is therefore necessary to remand this matter for the purpose of obtaining a supplemental opinion, which addresses whether the service-connected disabilities (i.e., diabetes, PTSD, and GERD), including the medications prescribed, contributed in any way to the cause or aggravate the Veteran's hypertension and obstructive sleep apnea, including whether the Veteran became obese as a result of a service-connected disability, which, in turn, caused him to develop hypertension and/or obstructive sleep apnea.  Id.

GERD

The Veteran seeks an increased rating in excess of 10 percent for his service-connected GERD.  

The Veteran was service connected for GERD in May 2013.  The Veteran last underwent a VA examination in September 2011; additional medical addendum opinions were submitted in April 2013 and May 2013.  The examination report, dated in September 2011, listed the Veteran's GERD symptoms as including persistently recurrent epigastric distress, pyrosis (heartburn), and reflux.  The examination report indicates that the Veteran did not suffer from substernal chest pain.  Accordingly, a 10 percent evaluation was assigned. 

At the April 2017 Board hearing, the Veteran testified that his current symptoms include heartburn, reflux, an upset stomach on a daily basis, regurgitation on a daily basis, and arm and shoulder pain.  See Hearing Transcript, pages 13-16.  The Veteran also stated that he mistakenly thought that the arm and shoulder pain was indicative of a heart attack.  Further, the Veteran read a statement into the record, which is also a part of the claims file.  Because the Veteran has indicated that his GERD symptoms have worsened, an additional VA medical examination is warranted to assess the current severity of this service-connected condition.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the provider9s) of any and all evaluations and/or treatment he has received for his disabilities on appeal and to provide authorizations for VA to obtain for the record complete clinical records of all pertinent evaluations and/or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  After instruction (1) is completed, the AOJ should obtain an addendum opinion to the August 2013 VA examination report, from a medical professional with appropriate expertise, in relation to the Veteran's diagnosis of hypertension.  If the medical professional determines that it is necessary, then schedule the Veteran for a VA examination.  The medical professional is asked to review the record in conjunction with the study of this case.  The medical professional should respond to the following:

a.  Please identify the likely cause of the Veteran's hypertension.  Specifically, is it at least likely as not (50 percent or greater probability) that the hypertension, which the Veteran now has, is caused by or results from the Veteran's obesity?

b.  If the answer to (a) is "yes," is it at least as likely as not (50 percent or greater probability) that the sole or cumulative effect due to the medications prescribed to treat (or any lack of exercise resulting from) the service-connected diabetes mellitus, PTSD, and/or GERD caused the Veteran to become obese?

c.  If the answer to (b) is "yes," is it at least as likely as not (50 percent or better probability) that the obesity was a substantial factor in causing the Veteran to develop hypertension?

d.  If the answer to (c) is "yes," is it at least as likely as not (50 percent or better probability) that the Veteran would not have developed hypertension if he were not obese?

e.  Is it at least as likely as not (50 percent or greater probability) that the hypertension, which the Veteran now has, was caused by or results from the sole or cumulative effect of his service-connected diabetes mellitus, PTSD, and GERD?

f.  Is it at least as likely as not (50 percent or greater probability) that the hypertension, which the Veteran now has, permanently progressed at an abnormally high rate due to or as a result of the sole or cumulative effect of the service-connected diabetes mellitus, PTSD, and GERD?

If the Veteran's hypertension shown is deemed to be unrelated to his service-connected diabetes mellitus, PTSD, and GERD, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

A fully articulated medical rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonable make clear the medical guidance in the study of this case.

3.  After instruction (1) is completed, the AOJ should obtain an addendum opinion to the August 2013 and September 2013 VA reports, from a medical professional with appropriate expertise, in relation to the Veteran's diagnosis of obstructive sleep apnea.  If the medical professional determines that it is necessary, then schedule the Veteran for a VA examination.  The medical professional is asked to review the record in conjunction with the study of this case.  The medical professional should respond to the following:

a.  Please identify the likely cause of the Veteran's obstructive sleep apnea.  Specifically, is it at least likely as not (50 percent or greater probability) that the obstructive sleep apnea, which the Veteran now has, is caused by or results from the Veteran's obesity?

b.  If the answer to (a) is "yes," is it at least as likely as not (50 percent or greater probability) that the sole or cumulative effect due to the medications prescribed to treat (or any lack of exercise resulting from) the service-connected diabetes mellitus, PTSD, and/or GERD caused the Veteran to become obese?

c.  If the answer to (b) is "yes," is it at least as likely as not (50 percent or better probability) that the obesity was a substantial factor in causing the Veteran to develop obstructive sleep apnea?

d.  If the answer to (c) is "yes," is it at least as likely as not (50 percent or better probability) that the Veteran would not have developed obstructive sleep apnea if he were not obese?

e.  Is it at least as likely as not (50 percent or greater probability) that the obstructive sleep apnea, which the Veteran now has, was caused by or results from the sole or cumulative effect of his service-connected diabetes mellitus, PTSD, and/or GERD?

f.  Is it at least as likely as not (50 percent or greater probability) that the obstructive sleep apnea, which the Veteran now has, permanently progressed at an abnormally high rate due to or as a result of the sole or cumulative effect of the service-connected diabetes mellitus, PTSD and/or GERD?

If the Veteran's obstructive sleep apnea shown is deemed to be unrelated to his service-connected diabetes mellitus, PTSD, and GERD, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

A fully articulated medical rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonable make clear the medical guidance in the study of this case.

4.  After instruction (1) is completed, the AOJ should schedule the Veteran for a VA examination with a medical profession with appropriate expertise determine the level of impairment due to his service-connected GERD.  The Veteran's claims file (to include this remand) is to be made available to, and reviewed by, the examiner in conjunction with the examination.  Any indicated tests and studies should be completed with all clinical findings reported in detail and correlated to a specific diagnosis.

Based on examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of the service-connected GERD on his activities of daily living.

In particular, the examiner should describe what types of activities would be limited because of the service-connected, and whether any limitation on activities is likely permanent.

The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

The examiner should identify the presence or absence of the following: pain; vomiting; epigastric distress with dysphagia, pyrosis, and regurgitation; substernal or arm or shoulder pain; material weight loss; hematemesis; melena; anemia; or, any other manifestations that would demonstrate impairment of health due to symptoms attributable to the service-connected GERD.

Complete clearly-stated rationale for the conclusion reached is to be provided.

5. Then, the AOJ should review the record, conduct any additional development deemed necessary, and re-adjudicate the Veteran's claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, then the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




